Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/10/21 have been fully considered but they are not persuasive.
Applicant argues – “Bund discloses that tunnel 130 is established between the tunnel client 116 and the tunnel server 180. As recited in claim 18, a web service client requests a tunnel from a web service proxy upon receiving a video data request from a web service client. The tunnel service 180 and tunnel client 116 are not the claimed web service client and web service proxy. Both the claimed client and proxy are web services while the tunnel client 116 of Bund is on a local camera system 110. [0017] of Bund discloses that "a camera image transmission system 100 may include a camera system (or 'IP cam') 110 configured to communicate over a communications network 105 through a secure connection (such as, for example, from behind a firewall 120)."
Examiner’s response – The examiner asserts the tunnel service and tunnel client can be considered web services.  First, it is explicitly indicated that the functionalities of Bund are intended to be used on communication networks such as the internet (Paragraph 2, 17-19).  Thus the general term of “web services” is applicable to the service functionalities of Bund.  This is reasonable as applicant does not include any specific definition for “web service” outside the general meaning.  Further it is not explained why the service functionalities provided by Bund both on and through a communications network such as the internet would be excluded from the scope of “web service”. 
Second, the “tunnel client” and “tunnel service” perform the functions as required by the claimed web service proxy and web service client functions and are thus at the very least 

Applicant argues – “Bund also does not disclose a web service client that receives an offer of the tunnel from the web service proxy as required by claim 18.”
Examiner’s response – In regards to “an offer”, applicant’s specification only briefly mentions this limitation in paragraph 24.  Paragraph 24 states 
“As depicted by arrow 128, the tunnel may be opened between one or more network 
cameras and video gateway devices 22a and/or 22b. The tunnel may be then offered to web service proxy container 30 by video gateway devices 22a and 22b, depicted by arrow 130. In turn, as depicted by arrow 132, web service proxy container 30 offers the tunnel to web service client containers 32a and/or 32b.”
Based on this description, the offer can be interpreted as allowing the use of the established tunnel between the camera and video gateway device. This is also how Bund functions in terms of establishing a tunnel between the tunnel client and the active connection. Once the tunnel is established, the tunnel is offered to the functions of the server system such as the video server and web application in order to allow communication to the camera through the tunnel based on user instructions/commands.  The communications can include viewing of camera data and control of the camera.  (See Fig 1, Paragraph 31, 32, 26, 33-41).  Applicant’s arguments are not persuasive. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18, 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the video data request “ in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The term “data” was not used in conjunction with the initial “video request” in line 6. 
Claim 22 recites the limitation "the web service client".  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 establishes “a network video management computer system” that implements “web service client functions”.  Claim 18 never positively recites a web service client component, only the implementation of functions.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2013/0198829 by Bund et al. (Bund).
With respect to claim 18, Bund teaches a product comprising: 
a network video management computer system (Fig. 1 system 150) comprising at least one computer having non-transitory memory configured to store machine instructions that are to be executed by the at least one computer, the machine instructions when executed by the computer implement the following web service client functions: 
receiving a video request; (Paragraph 38-39 video requests from user are received at the video server)
upon receiving the video data request, requesting a tunnel from a web service proxy; (Paragraph 31-32, 40-41 tunnels are requested from a tunnel server to establish tunnel to network camera and subsequently commands and video data are transmitted via the tunnel)
and receiving an offer of the tunnel from the web service proxy. (Fig 1, Paragraph 31, 32, 26, 33-41 – as described in the response to arguments, based on applicant’s specification paragraph 24,  the tunnel server of bund offers the established tunnel between the tunnel server and tunnel client. Once the tunnel is established, the tunnel is offered to the functions of the server system such as the video server and web application in order to allow communication to the camera through the tunnel based on 
With respect to claim 19, Bund teaches the product of claim 18, wherein the network video management computer system is a server network video management computer system (Fig. 1 – system 150 includes video server 170, thus the system can be interpreted as a “server network video management computer system”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bund in view of US 2016/0125245 by Saitwal et. Al. (Saitwal).
With respect to claim 20, Bund teaches the product of claim 19, but does not explicitly disclose wherein the server network video management computer system resides on a cloud instance.
Saitwal teaches video server functionality can reside virtually on a cloud instance (Paragraph 58, 69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the server network system of Bund reside on a cloud instance as in Saitwal.  One would be motivated to have this as it provides for improved access and scaling.
With respect to claim 21, Bund as modified teaches the product of claim 20, wherein the web service proxy resides on the cloud instance (Based on the combination of Bund and Saitwal as established in claim 20, the system of Bund includes the web service proxy (tunnel server) thus the web service proxy would also reside on the cloud instance). 

Claim 22, 23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bund in view of US 2018/0144263 by Saxena et al. (Saxena).
With respect to claim 22, Bund teaches the product of claim 18, but doesn’t explicitly disclose wherein the web service client is a web service client container.
Saxena teaches that application container technology is well known in the art for wrapping applications in a complete file system that contains all the components needed to run successfully (Paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the web service client of Bund be a web service client container as disclosed in Saxena.  One would be motivated to have this as it provides the advantage of running on many different platforms. 
With respect to claim 23, Bund teaches the product of claim 18, but does not disclose wherein the web service proxy is a web service proxy container.
Saxena teaches that application container technology is well known in the art for wrapping applications in a complete file system that contains all the components needed to run successfully (Paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the web service proxy of Bund be a web service proxy container as disclosed in Saxena.  One would be motivated to have this as it provides the advantage of running on many different platforms.
With respect to claim 26, Bund teaches the product of claim 18, wherein the receiving the video request function includes receiving the video request function from a recorder logic (Paragraph 39 video server), but does not explicitly indicate a recorder container.
Saxena teaches that application container technology is well known in the art for wrapping applications in a complete file system that contains all the components needed to run successfully (Paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recorder of Bund be a recorder container as disclosed in Saxena.  One would be motivated to have this as it provides the advantage of running on many different platforms.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bund in view of US 20120098969 by Wengrovitz et al. (Wengrovitz).
With respect to claim 24
Bund does not explicitly disclose the use of real time streaming protocol (RTSP).  Wengrovitz teaches that video streams can be sent as RTSP traffic and that RTSP is a typical protocol used for transmission in video camera systems (Paragraph 37 and 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the videos streaming of Bund use RTSP as taught in Wengrovitz.  Using a known video streaming protocol for the predictable result of providing the video streaming required by Bund would have been obvious. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bund in view of US 10785511 by Lopez et al. (Lopez).
With respect to claim 25, Bund teaches the product of claim 18,  but does not explicitly disclose wherein the at least one computer implements the following further function: automatically buffer video data until the tunnel is created.
Lopez teaches video data may be buffered until a communication channel is established (Col. 15 lines 9-20).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the video data of Bund be automatically buffered until the tunnel is created as in Lopez.  One would be motivated to have this as it is advantageous to not lose video information during connection time in relation to real-time monitoring environments such as in Bund (Bund Paragraph 17-18, 57) 

Claims 27, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bund and Saxena and further in view of Saitwal.
With respect to claim 27, Bund as modified teaches the product of claim 26, but does not explicitly disclose wherein the recorder container resides on a server network video management computer system in a cloud instance.
Saitwal teaches video server functionality can reside virtually on a cloud instance (Paragraph 58, 69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recorder container of Bund reside on a cloud instance as in Saitwal.  One would be motivated to have this as it provides for improved access and scaling.
With respect Claim 28, Bund teaches a method comprising: 
receiving a video request from a recorder residing on a server network video management computer system;  (Paragraph 38-39 video requests from user are received at the video server)
upon receiving the video data request, requesting a tunnel from a web service proxy residing on the server network video management computer system; and (Paragraph 31-32, 40-41 tunnels are requested from a tunnel server to establish tunnel to network camera and subsequently commands and video data are transmitted via the tunnel)
receiving an offer of the tunnel from the web service proxy. (Fig 1, Paragraph 31, 32, 26, 33-41 – as described in the response to arguments, based on applicant’s specification paragraph 24,  the tunnel server of bund offers the established tunnel between the tunnel server and tunnel client. Once the tunnel is established, the tunnel is offered to the functions of the server system such as the video server and web application in order to allow communication to the camera through the tunnel based on user instructions/commands.  The communications can include viewing of camera data and control of the camera. ) 
Bund does not explicitly disclose the recorder being a recorder container.  Saxena teaches that application container technology is well known in the art for wrapping applications in a complete file system that contains all the components needed to run successfully (Paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recorder of Bund be a recorder container as disclosed in Saxena.  One would be motivated to have this as it provides the advantage of running on many different platforms.
Bund does not explicitly disclose a server network video management computer system specifically residing in a cloud instance.  Saitwal teaches video server functionality can reside virtually on a cloud instance (Paragraph 58, 69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the server network system of Bund and Saxena reside on a cloud instance as in Saitwal.  One would be motivated to have this as it provides for improved access and scaling.
With respect to claim 29, Bund as modified teaches the method of claim 28, but does nto disclose wherein the web service proxy is a web service proxy container.
Saxena teaches that application container technology is well known in the art for wrapping applications in a complete file system that contains all the components needed to run successfully (Paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the web service proxy of Bund be a web service proxy container as disclosed in Saxena.  One would be motivated to have this as it provides the advantage of running on many different platforms.



Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bund and Saxena and Saitwal and further in view of Wengrovitz.
With respect to claim 30, Bund as modified teaches the method of claim 28, wherein the receiving the offer function includes receiving the offer of the tunnel from the web service proxy to establish real time streaming traffic between at least one network camera and at least one recorder container. (Per the discussion in the response to arguments and claim 18 rejection, Bund teaches the offering of an tunnel by the tunnel server to the other functions of the system.  This allow for real time streaming of video data for viewing the user – Paragraph 26, 38-41).
Bund does not explicitly disclose the use of real time streaming protocol (RTSP).  Wengrovitz teaches that video streams can be sent as RTSP traffic and that RTSP is a typical protocol used for transmission in video camera systems (Paragraph 37 and 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the videos streaming of Bund as modified use RTSP as taught in Wengrovitz.  Using a known video streaming protocol for the predictable result of providing the video streaming required by Bund would have been obvious. 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bund and Saxena and Saitwal and further in view of Lopez.
With respect to claim 31, Bund as modified teaches the method of claim 28, but does not disclose further comprising automatically buffering video data until the tunnel is created.
Lopez teaches video data may be buffered until a communication channel is established (Col. 15 lines 9-20).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the video data of Bund as modified be automatically buffered until the tunnel is created as in Lopez.  One would be motivated to have this as it is advantageous to not lose video  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R LAZARO/Primary Examiner, Art Unit 2455